Citation Nr: 0413363	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  99-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation of 
gastroesophageal reflux disease with hiatal hernia, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased rating for asthma, rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November and December 1998 rating 
determinations of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).

A hearing was held at the RO in May 2002 before the 
undersigned Veterans Law Judge.

The case was remanded to the RO in June 2003.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

The Board remanded the case to the RO in June 2003 to have it 
send the veteran VA Forms 21-4142 so that it could attempt to 
obtain private medical records on his behalf and to send the 
veteran a VCAA letter and then readjudicate the claim.

A July 2002 letter from the veteran indicates that he had a 
new address.  Notices which the RO sent to the veteran in 
July 2003 pursuant to the Board's June 2003 remand were sent 
to his old address.  The veteran has not been heard from 
since the notices were sent.  His representative has directed 
the Board's attention to his address change, which occurred 
about a year before the RO sent the notices to him at his old 
address.  The representative also notes that the most recent 
examination was in May 2000.

In light of the above, the Board concludes that additional 
action is warranted.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The veteran should be contacted, at 
his latest address, and requested to 
provide information on where he has been 
treated since 2000, and to complete the 
necessary forms authorizing VA to obtain 
such treatment records on his behalf.  
He should be requested to provide 
authorization for release of his records 
from Mount Carmel East Hospital in 
Columbus, Ohio from January 2001 to the 
present, and if authorization is 
provided, those records should be 
obtained.

2.  A VA pulmonary examination should be 
conducted.  Information which enables 
the veteran's service-connected asthma 
to be rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2003) should be 
provided.  This information should 
include, but not necessarily be limited 
to, whether the veteran uses 
inhalational anti-inflammation 
medication or daily inhalational or oral 
bronchodilator therapy.  The claims 
folder should be made available to the 
examiner.

3.  A gastroenterology examination 
should be conducted.  Information which 
enables the veteran's service-connected 
gastroesophageal reflux disease with 
hiatal hernia to be rated under 
38 C.F.R. § 4.114, Diagnostic Code 7346 
(2003) should be provided.  The claims 
folder should be made available to the 
examiner.

4.  A VCAA letter should be sent to the 
veteran, at his latest address of 
record.

5.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


